               Case 20-11947-MFW             Doc 64      Filed 08/18/20      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
CHAPARRAL ENERGY, INC., et al., 1                           )   Case No. 20-11947 (MFW)
                                                            )
                         Debtors.                           )   (Joint Administration Requested)
                                                            )

                       GOVERNMENT ATTORNEY CERTIFICATION

         Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel

to represent the United States of America (or any officer or agency thereof) or any state or local

government (or any officer or agency thereof), the undersigned counsel hereby certifies the

following in order to satisfy the requirement to appear to represent the Unclaimed Property

Division of the Texas Comptroller of Public Accounts, by and through the Office of the Attorney

General of Texas, in this action: I am admitted to practice law in the U.S. District Courts for the

Western, Eastern, Northern and Southern Districts of Texas. I am in good standing in all

jurisdictions to which I have been admitted; and, further, I consent to be bound by the Local Rules

of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for

disciplinary purposes.




1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple
Debtors have the same last four digits) of each Debtor’s federal tax identification number, are: CEI
Acquisition, L.L.C. (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral
CO2, L.L.C. (1656); Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral
Exploration, L.L.C. (1968); Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710);
Charles Energy, L.L.C. (3750); Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723);
Roadrunner Drilling, L.L.C. (2399); and Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar
Lake Blvd., Oklahoma City, OK 73114.
             Case 20-11947-MFW         Doc 64     Filed 08/18/20     Page 2 of 2




                                           Respectfully submitted,

                                           KEN PAXTON
                                           Attorney General of Texas

                                           JEFFREY C. MATEER
                                           First Assistant Attorney General

                                           RYAN L. BANGERT
                                           Deputy First Assistant Attorney General

                                           DARREN L. MCCARTY
                                           Deputy Attorney General for Civil Litigation

                                           RACHEL R. OBALDO
                                           Assistant Attorney General
                                           Chief, Bankruptcy & Collections Division

                                           /s/ Jason B. Binford
                                           JASON B. BINFORD
                                           Texas State Bar No. 24045499
                                           Assistant Attorney General
                                           Bankruptcy & Collections Division
                                           P. O. Box 12548
                                           Austin, Texas 78711-2548
                                           P: (512) 463-2173/F: (512) 936-1409
                                           jason.binford@oag.texas.gov

                                           ATTORNEYS FOR THE TEXAS COMPTROLLER OF
                                           PUBLIC ACCOUNTS, UNCLAIMED PROPERTY
                                           DIVISION




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via the Court’s
Electronic Filing System on all parties requesting notice in this proceeding.

                                           /s/ Jason B. Binford
                                           JASON B. BINFORD
                                           Assistant Attorney General


                                              2
